211 S.W.3d 184 (2007)
Kevin A. LADD, Respondent,
v.
Larry CRAWFORD, Director, Missouri Department of Corrections, Defendant;
Dana Thompson, Acting Chairman, Division of the Board of Probation and Parole, Defendant; and
Bill Burgess, Superintendent, Western Missouri Reception Diagnostic and Correctional Center, Appellant.
No. WD 66101.
Missouri Court of Appeals, Western District.
January 16, 2007.
Stephen David Hawke, Jefferson City, MO, for Appellant.
Michael A. Insco, St. Joseph, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
This is an appeal from the grant of a judgment declaring that Kevin Ladd's prior 120-day callback incarceration did not count as a prior commitment for the purpose of determining his mandatory minimum sentence under section 558.019, RSMo. The Appellants contend that the circuit court erred in giving retroactive *185 effect to section 559.115.7, which precludes a 120-day callback from counting as a commitment for this purpose.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).